DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed. 

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/14/2021.  These drawings are acceptable.

Claim Objections
Claims 9-16 objected to because of the following informalities:  
Regarding claim 9, the claim subject matter comprises “can be” at second last line should be replaced with “is” because currently language does not convey an active step. 
Claims 10-16 are objected to for being dependent on objected base claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (Haas; DE 1020171038) in view of You (You; US Patent No. 10,134,280).
As per claim 9, Haas teaches a method for visualizing a crossing over a road for a road user wanting to cross the road (see e.g. FIGS. 1-12), the method comprising: 
projecting, by a first vehicle in a first lane, an image pattern onto the road for the road user crossing the road, wherein the first vehicle projects the image pattern while stopped (projecting an image for a road user onto road segment while the vehicle is stopped; see e.g. FIG. 1a, FIG. 2 and para. [0025-26], [0042]); and 
communicating, by the first vehicle, with at least one further vehicle driving on the road in a further lane by at least indirectly informing the at least one further vehicle about the road user wishing to cross the road (another vehicle can be communicated to which is driving in another lane and informing about a pedestrian wishing to cross; see e.g. para. [0043]); 
requesting the at least one further vehicle to stop and to (1) project an image pattern onto the further lane in addition to the image pattern of the first vehicle or (2) at least indirectly report back to the first vehicle that the at least further vehicle will take over the projection onto the further lane (the communication can include information about a pedestrian wishing to cross, see e.g. para. [0042-43], which is a stop request, wherein the pattern is projected in both lanes; see e.g. FIG. 2 and para. [0043]), wherein the image pattern comprises at least two graphically different or differently colored states, a first one of the at least two graphically different or differently colored states indicates that the the projected image or zebra crossing can have two graphically different states with colors or patterns and same color or pattern shows that both vehicles have agreed, see e.g. para. [0025], to allow pedestrian to cross) and a second one of the at least two graphically different or differently colored states indicates that only the lane on which the image pattern is projected can be safely crossed (wherein a different color or a different pattern would indicate that the two vehicles have not agreed to allow the pedestrian, see e.g. para. [0025], and only lane wherein a first color or first pattern is projected is safe lane i.e. no joint projection), and wherein the first vehicle monitors the implementation of the request to the at least one further vehicle via a feedback communication or an environment sensor system of the first vehicle (wherein communication, vote or request can be initiated from first vehicle to another vehicle and the another vehicle can vote or feedback to allow the pedestrian; see e.g. para. [0020] and [0025]), and, after the request has been followed or when it can be predicted that the request will be followed, the first vehicle adjusts a state of the image pattern (a color or pattern is outputted or adjusted when a vote or authorization from a second vehicle is received; see e.g. para. [0020] and [0025]).  
Haas does not explicitly teach that the communicating further includes informing the second vehicle about the projected image pattern. 
You, however, communicating to a second vehicle about the projected image pattern (see e.g. FIG. 4A and col. 13, lines 5-30). It would have been obvious to one ordinary skill in the art to combine the teachings of Hass and You to project the disclosed zebra crossing for the pedestrian as taught by Haas and discussed in preceding paragraphs and communicate information to another vehicle about the projected image, i.e. a crossing pedestrian, for the purpose of reducing hazardous situations for pedestrians by alerting other vehicles in vicinity. 

As per claim 10, the method of claim 9 as taught by Haas and You, wherein Haas does not teach that the communication by the first vehicle uses optical signals of the first vehicle. 
You, however, teaches communicating with another vehicle using optical signals of the first vehicle (see e.g. FIG. 4a); similarly, one or more communication between first and second vehicle can take place using optical signals. Haas and You are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art to combine their teachings for the purpose of reducing hazardous situations for pedestrians by alerting other vehicles in vicinity. 
As per claim 11, the method of claim 10 as taught and Haas, wherein Haas does not teach that the optical signals are detected and evaluated by an environment sensor system of the at least one further vehicle. 
You, however, teaches optical signals are detected and evaluated by an environment sensor system of a second vehicle (see e.g. col. 11, lines 25-34). Haas and You are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art to combine their teachings for the purpose of reducing hazardous situations for pedestrians by alerting other vehicles in vicinity. 
As per claim 12, the method of claim 9 as taught by Haas and You, wherein the communication by the first vehicle uses a vehicle-to-vehicle communication or indirectly via a vehicle-to-X and an X-to- vehicle communication (the one or more disclosed embodiments of Haas include vehicle to vehicle, see e.g. para. [0012-14] and vehicle to X communication; see e.g. para. [0019-20]).
As per claim 13, the method of claim 12 as taught by Haas and You, wherein a communication link between the first and at least one further vehicle is terminated, starting from the first vehicle, after the road user wishing to cross the road has crossed the road (wherein the disclosed system of Haas is configured to stop warning presentation on road when a pedestrian has finished crossing the road, see e.g. para. [0033], wherein the disclosed system of You teaches that the said warning can also be communicated to another vehicle in a different lane on the road, see e.g. FIG. 4A of You, therefore it would have been obvious to one of ordinary skill in the art that first vehicle terminates the communication to another vehicle is also terminated when the pedestrian has finished crossing the road because it would be useless to constantly communicate when there is no dangerous situation present). Haas and You are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art to combine their teachings for the purpose of reducing hazardous situations for pedestrians by alerting other vehicles in vicinity. 
As per claim 15, the method of claim 9 as taught by Haas and You, wherein the first vehicle, in case of adaptation of the image pattern, informs the at least one further vehicle and in turn requests an analogous adaptation of the image pattern, provided that the first projects its part of the image pattern itself (the disclosed system of Haas is configured to project two zebra crossings are to be projected jointly by at least two autonomous road users, the zebra crossings can be projected in a row and/or have a different color or the same color after a vote from another vehicle is taken place, see e.g. para. [0025], wherein the first vehicle projects first zebra crossing and the second vehicle projects its zebra crossing and the vote is request to allow a pedestrian and project same zebra crossing for the pedestrian). 
As per claim 16, the method of claim 9 as taught by Haas and You, wherein the image pattern is projected as a zebra crossing via pixel headlights or via a laser light or laser projection (Haas teach that the pattern or the zebra crossing is generated using a laser projector; see e.g. para. [0029]). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of You and further in view of Hirota et al. (Hirota; JP20089941).

As per claim 14, the method of claim 9 as taught by Haas and You, except the claimed subject matter wherein the image pattern further comprises a graphical depiction of a blocked area not to be entered. 
Hirota, however, teaches an image pattern further comprises a graphical depiction of a blocked area not to be entered (a graphical depiction of a blocked area 61c not be entered; see e.g. FIG. 8). Haas, You and Ito are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art to combine their teachings for the purpose of improved system which can reduce hazardous situations for pedestrians by alerting the pedestrian about other vehicle (see e.g. para. [0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688